I concur in Judge Grady's opinion. Although the record fails to establish why the appellant's trial was set outside the ninety-day requirement for *Page 252 
incarcerated defendants, I will presume the regularity of the proceedings below in the absence of evidence to the contrary.
An accused is entitled to a reasonably effective counsel and a plea of guilty does not automatically insulate the accused's conviction from collateral attack if it can be demonstrated that defense counsel failed to adequately represent the accused prior to counseling his client to enter a plea of guilty. I believe the resolution of that issue is appropriately commended to resolution in postconviction proceedings.